Order entered October 10, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01085-CV

                 MOMENTIS U.S. CORPORATION, ET AL., Appellants

                                            V.

                     PERISSOS HOLDINGS, INC., ET AL., Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-03025-M

                                        ORDER
       The Court has before it appellees’ October 8, 2013 second unopposed motion to extend

time to file response brief. The Court GRANTS the motion and ORDERS appellees to file their

brief by November 18, 2013.    No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE